Citation Nr: 1129337	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from January 1952 to January 1956.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's request to reopen his previously denied claim for service connection for a heart disorder on the grounds of no new and material evidence.

In March 2010 the Veteran testified by videoconference before the undersigned Acting Veterans Law Judge sitting in Washington, D.C.  The transcript of that hearing is of record.

In April 2010 the Board noted that in light of a newly received service treatment record (STR) dated September 13, 1954, new and material evidence was not required to consider the Veteran's claim for service connection for heart disease.  The Board then remanded the matter for expansion of a nexus opinion that was proffered by a C&P examiner in November 2008.

In May 2010 the requested development was completed, and in October 2010 the case was returned to the Board.  The requested opinion having been provided, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2011 the Board referred the matter for a medical expert opinion.  That evidence was received in March 2011.  No further action to ensure compliance with the Board's January 2011 request is required.  Id.  


FINDING OF FACT

A current heart disorder was not incurred in service; was first diagnosed long after service beyond the one-year presumptive period for a chronic disease; and is unrelated to any injury, disease, or event, in service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in October 2005 and March 2006 letters and the claim was readjudicated in a February 2008 statement of the case.  Mayfield, 444 F.3d at 1333.  

With regard to its duty to assist, VA has obtained service treatment records (STRs), assisted the Veteran in obtaining evidence, accorded the Veteran a Board hearing, accorded the Veteran a VA examination with a nexus opinion, and obtained an opinion from a medical expert.  

The Board has reviewed the VA examination report and its addendum opinion and finds that it is adequate for a decision in this matter because it was based on a physical examination; a review of the Veteran's pertinent medical history; and consideration of the Veteran's subjective complaints; and included a detailed rationale for all opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Board has also reviewed the report from the medical expert, and finds that it is adequate for a decision in this matter because it was based on a comprehensive review of the Veteran's medical history and consideration of the Veteran's subjective complaints, and it included a detailed rationale for all opinions proffered.  

The Board does not know of any additional relevant evidence which has not been obtained.  Accordingly, the Board finds that VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

Factual Background

The Veteran is seeking service connection for a heart disorder, specifically congestive heart failure, which he says is related to a 1954 episode of right bundle branch block during service.  The Veteran served on active duty from January 1952 to January 1956.

STRs include the results of a January 1952 chest x-ray, which was negative.  An STR dated in August 1952 informs that the Veteran lost consciousness following a motor vehicle accident, and a January 1953 record documents complaints of "dizzy spells."  Chest x-rays in January 1953 and May 1954 were negative.  

An STR dated September 13, 1954, documents a cardiology examination, during which the Veteran reported having had an episode of acute chest pain some months earlier.  He described the pain as "a sudden attack" akin to being hit with a baseball in the upper left parasternal area.  He said that the pain occurred while walking down a flight of stairs; that there was pain for two to three steps; that he felt sore for eight to ten more steps; and that the pain then left completely and he continued to walk.  He added that the pain had not recurred.  Physical examination found pulmonary first and second sounds and mitral second sounds split, especially with inspiration.  Blood pressure was "170/90 to 150/85 bilaterally."  Chest x-rays found no evidence of abnormal heart size or configuration.  An echocardiogram (EKG) done in conjunction with the examination found right bundle branch block.  Diagnosis was "no evidence of cardiovascular disease."  The Veteran was ordered to return for follow-up in three months, or sooner if symptomatic.  

A sick call record dated September 21, 1954, informs that the Veteran was "hit in the rib while playing football."  A chest x-ray taken in September 1954 showed no breaks.  The Veteran was treated with aspirin and heat and placed on light duty.  Chest x-rays in May 1955 and January 1956 were negative.

A VA medical record dated in April 1989 confirms that the Veteran was hospitalized from April 21, 1989, to April 27, 1989, for chest pain.  The report noted that the Veteran had been diagnosed in the 1950s with hypertension.  The report went on to inform that the Veteran had been in his usual state of health until two weeks prior to admission when he experienced a sudden onset of sharp and squeezing substernal chest pain associated with shortness of breath and diaphoresis.  The pain lasted approximately 20 minutes and then resolved spontaneously after resting.  The Veteran then noticed increased dyspnea on exertion of five miles to just a few hundred feet in the ensuing two weeks.  An EKG showed four chamber enlargement, moderate concentric left ventricular hypertrophy and severe diffuse left ventricular and right ventricular hypokinesis.  Diagnosis was congestive heart failure, secondary to congestive cardiomyopathy plus-minus ischemia; history of chronic uncontrolled hypertension; and renal insufficiency, possibly secondary to chronic uncontrolled hypertension.

Private treatment records dated in May 2002 inform that the Veteran had an aortic aneurysm and underwent surgery in April 2002.  During the surgery the Veteran had cardiac and pulmonary problems, including arrest, and was placed on a ventilator and remained ventilator dependent.  He was eventually taken off the ventilator and was discharged.  Discharge diagnoses were respiratory failure; chronic obstructive pulmonary disease; anoxic encephalopathy; coronary disease; history of congestive heart failure; hypertension; and urosepsis.

A private hospital record dated in December 2007 informs that the Veteran was admitted with chest pain.  The provider noted that the Veteran had a previous history of angina, and that a "heart cath" in the distant past showed inoperative disease.  The provider also noted that the Veteran was suffering from end-stage emphysema and was still smoking.  Diagnoses included angina, pulmonary hypertension, atrial arrhythmias, end stage chronic obstructive pulmonary disease, and coronary artery disease status post prior myocardial infarction and inoperative coronary disease.

In November 2008 the Veteran was accorded a VA Compensation and Pension (C&P) heart examination, which was done by a physician's assistant.  The examiner indicated that the Veteran's right bundle branch block was not due to active military service.  She added that right bundle branch block "frequently occurs as a result of a congenital defect;" however, she did not elaborate as to whether the Veteran did, indeed, have a congenital defect, or elaborate as to the nature of the defect.  She also did not opine as to whether the condition was aggravated by military service.  

During a March 2010 Board hearing the Veteran testified that he had an incidence of chest pain at his age of 21.  He described the event as a very painful hit about the size of a golf ball.  

In March 2010 an unidentified internet "expert" wrote, in response to a query from the Veteran, that there is no way to determine whether the Veteran's right bundle branch block is congenital or acquired with 100 percent certainty; and that the Veteran's 'cardiac event' at age 21 "speaks more for acquired right bundle branch block."  

In a letter dated in April 2010 the Veteran mentioned that he had flatlined during the April 2002 abdominal aortic aneurism surgery.

In April 2010 the Board remanded the matter for expansion of the 2008 VA C&P examiner's opinion regarding the etiology of the Veteran's right bundle branch block.

In May 2010 the 2008 VA C&P examiner expounded on her opinion.  She stated that "the defect that is present is the right bundle branch block," and said that "from review of old ECHOs, there are no congenital defects present."  She noted that an EKG in 1954 showed right bundle branch block, and noted that review by cardiologists found no cardiovascular disease at that time.  She stated that right bundle branch block can be either congenital or acquired.  She then averred that since there were no EKGs prior to 1954, it would be mere speculation to state that the Veteran's right bundle branch block is congenital or is related to military service.

In January 2011 the Board referred the matter for a medical expert opinion as to whether the right bundle branch block that was diagnosed in service was a congenital defect or an acquired disorder.  The Board also requested the expert to state whether there was a nexus between the Veteran's currently diagnosed congestive heart disease and the right bundle branch block that was diagnosed in 1954.

In March 2011 a Veterans Health Administration Cardiologist reviewed the claims file.  In her ensuing report she went over the Veteran's symptoms during service, and noted that the Veteran had undergone a cardiology evaluation in service.  She noted that an echocardiogram in 1954 had detected a right bundle branch block, and that there were no comparison echocardiograms.  She noted the in-service cardiologist's diagnosis of "no evidence of cardiovascular disease."  

She next noted that the Veteran was hospitalized in April 1989 for congestive heart failure, secondary to congestive cardiomyopathy plus-minus ischemia; history of chronic uncontrolled hypertension; and renal insufficiency, possibly secondary to chronic uncontrolled hypertension.  She noted that the "History of Present Illness" section of the 1989 hospital report described the Veteran as having chronic, uncontrolled hypertension since the 1950s, and as having an extensive past smoking history of a pack of cigarettes a day for 60 years.  She noted that the records described the Veteran as having had a sudden onset of sharp and squeezing substernal chest pain associated with shortness of breath and diaphoresis two weeks prior to admission; with progressive dyspnea on exertion.  She observed that the discharge summary showed that the etiology of the cardiomyopathy was thought to be due to cardiac ischemia and alcohol consumption.  She also discussed records relating to hospitalizations in April 2002 and December 2007; as well as the report of the November 2008 VA examination.  She then averred that the Veteran's echocardiograms did not support a diagnosis of a congenital heart defect, and stated that in her opinion the Veteran's right bundle branch block was more likely an acquired disorder secondary to his elevated blood pressure.  She also averred that right bundle branch block "is not known to cause the syndrome of congestive heart failure or enlargement and weakening of the heart ventricles - a form of cardiomyopathy."  She specifically stated that the Veteran's cardiomyopathy, which she described as a dilated, thickened and weakened left ventricle, was not caused by his right bundle branch block, which she advised was a conduction delay of part of the electrical distribution system of the heart.  She went on to state that while it is true that right bundle branch block can occur because of the increased intraventricular pressure that may occur in a cardiomyopathy, this was not so in the Veteran's case since he had no symptoms consistent with heart failure at the time of his right bundle branch block diagnosis, which she pointed out was several decades before his diagnosis of cardiomyopathy and heart failure.  She then averred that the Veteran's right bundle branch block was due to some other etiology, and noted that the Veteran's blood pressure was high during his September 1954 cardiology consult.  She summed up her report by stating that in her opinion, there was no nexus between the Veteran's congestive heart disease diagnosed in 1989 and his right bundle branch block diagnosed in 1954.

In correspondence dated in April 2011 the Veteran indicated that he had received a copy of the medical expert's report.  He stated that he had no further argument or evidence to submit.

Principles of Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service or, if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Some heart diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  

In addition to the foregoing, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.

In the case of a veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Wade v. West, 11 Vet. App. 302, 306 (1998) (citing Collette v. Brown, 82 F.3d 389 (1996)).

Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000)(The Board must review the entire record, but does not have to discuss each piece of evidence).  

Preliminarily, the Board notes that while the Veteran had active duty service during the Korean War, there is no allegation by the Veteran or other evidence of combat service, so the provisions of 38 U.S.C.A. § 1154(b) do not apply in this case.

As for the merits of the Veteran's claim for service connection, the evidence confirms that he had an episode of chest pain in service that was diagnosed as right bundle branch block.  However, there is no evidence of any chronicity in service.  Indeed, the Veteran completed the remainder of his military service (a year and a half) without further incident.  

There is also no evidence of any continuity of symptomatology after service as there is no record of any complaints, diagnosis, or treatment for right bundle branch block at any time after the 1954 event.  To the extent the Veteran's evidence is offered as proof of continuity, while there is medical evidence of congestive heart failure in 1989, there is no mention by the Veteran of any symptomatology during the preceding 33 year interim after service.  In fact, there is no medical evidence of any heart disorder whatsoever after the 1954 event until 1989; some 35 years later.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  The preponderance of the evidence is accordingly against a finding of continuity of symptomatology; so service connection under 38 C.F.R. § 3.303(b), is not established and the benefit of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b).  The issue thus is whether a current heart disorder first diagnosed after service is related to service.  

As noted earlier, the Veteran maintains that his current congestive heart failure is related to the incident of right bundle branch block in service.  

Under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medical condition, competent medical evidence is required to substantiate the claim.  Also, where there is a question of medical causation, that is, medical evidence of an association or link between the claimed disability, first shown after service, and an injury, disease, or event in service, where a lay assertion on medical causation is not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  8 C.F.R. § 3.159.

The specific nature of a heart disorder, such as right bundle branch block and congestive heart failure, cannot be established solely by personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).  For this reason, the Board determines that it is not a simple medical condition that a lay person is competent to identify.  As no factual foundation has been established to show that the Veteran is qualified through knowledge, experience, training, or education to offer a medical diagnosis or an opinion on medical causation, and to the extent the Veteran statements are offered as evidence of a diagnosis or medical causation, the statements are not competent evidence and the statements necessarily are excluded as evidence in support of the claim.

The medical evidence confirms that the Veteran has a current heart disorder; however, there is no competent medical evidence of a nexus to service.  According to a VA examiner and a VA cardiology expert, the Veteran's current heart disorder is not related to the 1954 episode of right bundle branch block or any other incident of active duty service, and the record contains no competent medical evidence to the contrary.  The Board finds these opinions, which were both based on thorough reviews of the claims file and the Veteran's medical history, and included detailed rationales for the opinions, to be highly probative evidence against the Veteran's claim.  See Black v. Brown, 5 Vet. App. 177, 180 (1995); Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this regard the Board notes that the internet "expert" evidence submitted by the Veteran does not address the issue of a nexus between right bundle branch block and his current congestive heart failure disorder; rather, the provider merely theorized that the Veteran's 'cardiac event' at age 21 was likely an acquired, as opposed to congenital, disorder.  The cardiology expert also concluded that the Veteran's right bundle branch block was not congenital.  This evidence opposes rather than supports the Veteran's claim for service connection since the Veteran does not have a current diagnosis of right bundle branch block.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The preponderance of the evidence is accordingly against a finding of service connection under 38 C.F.R. § 3.303(b) for a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply.  

As for service connection as a chronic disease under 38 C.F.R. §§ 3.307(a) and 3.309(a), there is no evidence of a heart disorder in the year after service, so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307(a) and 3.309(a) is not warranted.

With regard to service connection for heart disease secondary to a service-connected disability, there is no lay allegation or medical evidence of a relationship between the Veteran's service-connected septal perforation and forehead scar disabilities and his heart disease.  While there is some suggestion that his congestive heart failure may be secondary to his hypertension, he is not service-connected for that disorder.  Accordingly, service connection under 38 C.F.R. § 3.310 is not warranted.

As there is no probative evidence of record that is favorable to the claim, the preponderance of the evidence is against the claim on any basis authorized by statute.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a favorable outcome.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a heart disorder is denied.




____________________________________________
Nancy Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


